DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 4-5, 8-11, 13, 16, 20-22 and 24-29 are pending in the present application.

Withdrawn Rejections
The rejection of claim 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby withdrawn in view of the amendment to state that the myrosinase activity is less than one half of the myrosinase activity per unit mass of sinigrin naturally present in the Brassica plant material.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 8-11, 13, 16, 20-22 and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Morra et al. (US 2008/0182751) in view of Robinson (US 2012/0122685).
Determination of the scope and content of the prior art
(MPEP 2141.01)
Morra et al. teach that effective glucosinolates may be extracted from plant material, either with or without first pressing the plant material, and the extracted glucosinolates can then be applied to soil, followed by applying myrosinase, or alternatively the glucosinolate and myrosinase can be co-applied, to the soil in amounts effective to produce biopesticides in amounts effective to control plant pests ([0008] and [0154]-[0157]; and Claim 27).  Morra et al. further teach that enzymatic degradation of glucosinolates by myrosinase occurs in the presence of water ([0014], [0044] and [0046]), wherein some of the hydrolysis products, like ITCs, exhibit biocidal properties on insects, Brassica juncea) is dominated by 2-propenyl glucosinolate (i.e., sinigrin) ([0042] and [0084]), and propenyl ITC (allyl isothiocyanate), the product of the reaction between myrosinase and sinigrin, showed complete control of fungus gnats, gnat larvae, and mycelial growth of F. oxysporum (Examples 6 and 7).  Morra et al. further teach pelletizing seed meal by extruding through an extruder commonly used to produce seed meal pellets ([0055]).  Also, Morra et al. teach that glucosinolates can be extracted from plant material using hot aqueous extractions, using polar organic compounds, such as lower alkyl alcohols as the solvent, or by using aqueous mixtures of polar organic compounds to perform extractions ([0043] and Figure 1).
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Morra et al. teach a two-part pesticide precursor system comprising glucosinolate extracted from plant material and myrosinase also extracted from a plant or a portion thereof selected from the genera Brassica and Sinapis ([0154]), but they do not explicitly disclose that sinigrin extracted from B. juncea is combined with myrosinase extracted from S. alba, as instantly claimed.  However, Morra et al. teach that the glucosinolate is extracted from a mustard plant, such as Brassica juncea, and the myrosinase is obtained from a plant material, such as Sinapis alba seed meal ([0042] and [0054]).  Also, Morra et al. teach that the particular enzyme and glucosinolate substrate influence reaction kinetics ([0045]).  Morra et al. teach that myrosinase activity and glucosinolates are preserved in cold-pressed meal ([0046]), and up to at least 98% of the glucosinolates are 
Robinson teaches that pesticidal activity is attributed to allyl isothiocyanate, which is formed following an enzymatic reaction involving glucosinolates and enzymes endogenously present in the mustard ([0004]).  Robinson also teaches that purified products and organic extracts obtainable from mustard plants for use of the treatment of pests are known to the prior art ([0005]).  Robinson teaches compositions comprising plant material obtained from Sinapis alba combined with plant material obtained from Brassica juncea ([0009]-[0018], 0026]-[0027] and [0041]-[0047]).  Robinson teaches that varying the mixing ratio of B. juncea and S. alba plant material may vary the potency of the final formulation ([0035]).  Robinson further teaches that the combination of B. juncea and S. alba mustard meal resulted in greater pesticidal efficacy than either alone, and the IC50 of the combination was approximately 23 times less than that of B. juncea mustard meal alone and the IC90 was 14.8 times less (Examples 2-5).
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-43)
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to combine sinigrin isolated from Brassica juncea with Sinapis alba plant material which comprises myrosinase enzymes.  Such would have been obvious because Morra et al. teach that sinigrin completely controlled pests when combined with myrosinase in the presence of water, and Robinson teaches that the combination of B. juncea and S. alba resulted in superior pesticidal activity.  A person having ordinary skill in the art would have been motivated to prepare the two part system in situ that is superior in pesticidal efficacy than either component individually.  
With regard to the myrosinase activity per unit mass of sinigrin being lower than the myrosinase activity per unit mass of sinigrin naturally present in the Brassica plant material, it is noted that this is a function of the weight ratio of sinigrin to myrosinase (instant specification Example 6 shows that increasing the amount of sinigrin while maintaining the amount of S. alba meal resulted in the increasing myrosinase activity per unit mass of sinigrin).  Robinson teaches that a formulation comprising 98% B. juncea mustard meal and 2% S. alba mustard meal exhibited superior efficacy than B. juncea alone.  According to Morra et al. (Table 1) and the instant specification (Table 2), S. alba does not contain any sinigrin, however, upon mixing B. juncea and S. alba Robinson teaches a superior pesticidal efficacy.  Thus, addition of the myrosinase from S. alba increased the pesticidal efficacy of sinigrin in B. juncea.  Therefore, a person having ordinary skill in the art would have been motivated to combine sinigrin from B. juncea with myrosinase from S. alba and optimize the weight ratio of sinigrin and myrosinase complex in order to maximize the pesticidal efficacy and reduce the necessary dosage required for effective pest control (i.e., optimize the myrosinase activity per unit mass of sinigrin).    
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie
Claims 1, 4-5, 8-11, 13, 16, 20-22 and 24-29 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Lazzeri et al. (J. Agric. Food Chem., 2004) in view of Morra et al. (US 2008/0182751 A1) and Robinson (US 2012/0122685 A1).
Determination of the scope and content of the prior art
(MPEP 2141.01)
The teachings of Morra et al. and Robinson are discussed above and incorporated herein by reference.
Lazzeri et al. teach isolating and purifying glucosinolates (GLs), such as sinigrin, from Brassicaceae seeds and plants (pg. 6704, left col., 3rd para.), and isolating and purifying the enzyme myrosinase (MYR) from Sinapis alba seeds, which has a final specific activity of 28 units/mg (pg. 6704, left col., 4th para.).  Lazzeri et al. teach combining GL solutions at desired concentrations with MYR water solutions to hydrolyze the GLs to their glucosinolate degradation products (GLDPs) (pg. 6704, right col., 2nd para.).  Lazzeri et al. further teach that the GLDPs from GST, GTL, GER, SIN (sinigrin) and GRH showed a nematicidal activity from 10 to 400 times higher than the GLDPs from the other GLs (pg. 6705 right col., 4th para. and Table 3; and pg. 6706, left col., 3rd para.).  Lazzeri et al. also teach that Brassica juncea contained a high level of GST and SIN (pg. 6706, left col., 2nd para.).
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Lazzeri et al. do not explicitly disclose that when the myrosinase and sinigrin are mixed, the myrosinase activity per unit mass of sinigrin is lower than the myrosinase activity per unit mass of sinigrin naturally present in the Brassica plant material.  However, nd para.).  Also, Morra et al. teach applying extracted intact glucosinolates to soil followed by applying myrosinase enzyme to the soil at a desired application rate for pest control ([0154]-[0155]).  Robinson teaches that varying the mixing ratio of B. juncea and S. alba plant material may vary the potency of the final formulation ([0035]).  Robinson further teaches that the combination of B. juncea and S. alba mustard meal resulted in greater pesticidal efficacy than either alone, and the IC50 of the combination was approximately 23 times less than that of B. juncea mustard meal alone and the IC90 was 14.8 times less (Examples 2-5).
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-43)
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to optimize the ratio of sinigrin to myrosinase complex in order to obtain a pesticidally effective composition which would thus lower the myrosinase activity per unit mass of sinigrin compared to what is naturally present in the Brassica plant material, as reasonably suggested by Lazzeri et al.  A person having ordinary skill in the art would have been motivated to prepare a two part system comprising sinigrin obtained from B. juncea and myrosinase obtained from S. alba
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1, 4-5, 8-11, 13, 16, 20-22 and 24-29 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Stevens et al. (WO 2009/012485) in view of Robinson (US 2012/0122685) and Morra et al. (US 2008/0182751).
Determination of the scope and content of the prior art
(MPEP 2141.01)
Stevens et al. teach a process comprising providing an amount of processed glucosinolate-containing plant material being depleted of oil and glucosinolate converting enzyme activity; providing an amount of glucosinolate-converting enzyme activity; mixing the processed glucosinolate-containing plant material with the amount of glucosinolate-converting enzyme activity; hydrating the mixture; and incubating the hydrated mixture (Claim 1).  Stevens et al. teach that the glucosinolate-converting enzyme activity comprises that of a heterologous plant relative to the processed glucosinolate-containing plant material (Claim 4).  Stevens et al. teach that the plant material having glucosinolate-converting enzyme activity is present in an amount less than 10 wt% relative to the amount of processed glucosinolate-containing plant material (Claim 7), and wherein the glucosinolate breakdown product comprises glucosinolate-derived isothiocyanate (Claim 8).  Stevens et al. further teach that the processed glucosinolate-containing plant material Sinapis alba and Brassica juncea (Claims 13 and 15).  Stevens et al. also teach that in certain exemplary preferred aspects, the glucosinolate-containing plant materials comprises material from genus Brassicas, such as Oriental Mustard (Brassica juncea, 2-propenyl glucosinolate (aka sinigrin, which degrades to allyl ITC)) (pg. 55, ln. 19-25); and some exemplary glucosinolate-converting enzyme activity sources include Yellow Mustard (Sinapis alba) (pg. 56, Table 2).
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Stevens et al. do not explicitly disclose an example wherein the processed glucosinolate-containing plant material is a Brassica plant material containing sinigrin, and the glucosinolate-converting enzyme activity is a Sinapis alba plant material, as instantly claimed.  However, Robinson teaches that a mixture of plant material obtainable from Sinapis alba and plant material obtainable from Brassica juncea results in a composition with superior pesticidal activity (Examples 2-5).
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-43)
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to prepare the compositions according to Stevens et al. comprising processed glucosinolate-containing plant material obtained from B. juncea and containing sinigrin, and glucosinolate-converting enzyme activity obtained from Sinapis alba plant material.  Such would have been obvious because Robinson teaches that the combination of plant material obtainable from Sinapis alba and plant material Brassica juncea results in a composition with superior pesticidal activity (i.e., increased yield of AITC, and significantly reduced IC50 and IC90 values).
With regard to the myrosinase activity per unit mass of sinigrin being lower than the myrosinase activity per unit mass of sinigrin naturally present in the Brassica plant material, it is noted that this is a function of the weight ratio of sinigrin to myrosinase (instant specification Example 6 shows that increasing the amount of sinigrin while maintaining the amount of S. alba meal resulted in the increasing myrosinase activity per unit mass of sinigrin).  Stevens et al. teach that the plant material having glucosinolate-converting enzyme activity (e.g., Sinapis alba) is present in an amount less than 10 wt% relative to the amount of processed glucosinolate-containing plant material (e.g., B. juncea).  Also, Robinson teaches that a formulation comprising 98% B. juncea mustard meal and 2% S. alba mustard meal exhibited superior efficacy than B. juncea alone.  According to Morra et al. (Table 1) and the instant specification (Table 2), S. alba does not contain any sinigrin, however, upon mixing B. juncea and S. alba Robinson teaches a superior pesticidal efficacy.  Thus, addition of the myrosinase from S. alba increased the pesticidal efficacy of sinigrin in B. juncea.  Therefore, a person having ordinary skill in the art would have been motivated to combine sinigrin from B. juncea with myrosinase from S. alba and optimize the weight ratio of sinigrin and myrosinase complex in order to maximize the pesticidal efficacy and reduce the necessary dosage required for effective pest control (i.e., optimize the myrosinase activity per unit mass of sinigrin).    
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to .

Response to Arguments
Applicant’s Remarks filed 25 March 2021 have been fully considered but they are not persuasive.  Applicant asserts that when a sinigrin-containing glucosinolate concentrate from Brassica plant material and a Sinapis alba myrosinase are selected and prepared to form a fungicidal composition, unexpected results are obtained.  Applicant states that Example 6 shows that the ratio of myrosinase to sinigrin can be decreased, and that despite a decrease, the enzymatic activity increases.
The examiner respectfully argues that the concentration of Sinapis alba meal which contains myrosinase in Samples 3-7 of Table 5 in Example 6, depicted below, appear to be constant at 0.32 g S. alba meal while the concentration of sinigrin is increased from 16 to 80 mg.

    PNG
    media_image1.png
    272
    831
    media_image1.png
    Greyscale

Therefore, the data suggests that at a constant concentration of myrosinase, as the concentration of sinigrin increases there is an increase in myrosinase activity.  A person having ordinary skill in the art would reasonably expect that as the concentration 
Also, Morra et al. teach that myrosinase is not properly identified as a single enzyme, but rather as a family or group of similar-acting enzymes.  Multiple forms of the enzyme exist, both among species and within a single plant, and all perform a similar function.  Myrosinase enzymes cleave the sulfur-glucose bond regardless of either the enzyme or substrate source.  However, the particular enzyme and glucosinolate substrate influence the reaction kinetics ([0045]).  
Robinson teaches that the inhibitory concentration (IC50) of Brassica juncea+Sinapis alba mustard meal was approximately 23 times less than that of Brassica juncea mustard meal alone and the IC90 was 14.8 times less ([0056]).  Also, Lazzeri et al. teach combining isolated glucosinolates from Brassica juncea and isolated active myrosinase from Sinapis alba in order to produce nematicidally effective GLDPs.  Lazzeri et al. further teach that GLDPs from GST, GTL, GER, SIN (sinigrin) and GRH showed a nematicidal activity from 10 to 400 times higher than the GLDPs from the other GLs (pg. 6704, col. 1, paragraphs 1-3 and col. 2, paragraph 2; pg. 6705, col. 2, Table 3 and paragraph 4).  Therefore, Lazzeri et al. teach a person having ordinary skill in the art that glucosinolates isolated from Brassica juncea and active myrosinase isolated from Sinapis alba can be combined to prepare a nematicidal composition, and a person having ordinary skill in the art would reasonably expect the combination of glucosinolates isolated Brassica juncea and active myrosinase isolated from Sinapis alba to be more potent than what is naturally present in the Brassica plant material.  Lazzeri et al. also teach combining SIN solutions at desired concentrations with MYR water solutions at varying concentrations depending on the SIN concentration.
Therefore, a person having ordinary skill in the art would have been motivated to combine sinigrin-containing glucosinolate concentrate obtained from a Brassica plant material with myrosinase obtained from Sinapis alba, with the expectation that as the concentration of sinigrin is increased, the enzymatic activity of the myrosinase will also increase until it reaches saturation.  Also, a person having ordinary skill in the art would reasonably expect that the IC50 and IC90 of a mixture comprising sinigrin-containing glucosinolate concentrate obtained from a Brassica plant material and myrosinase obtained from Sinapis alba would be significantly less than the that of Brassica juncea alone, as reasonably suggested by Robinson.
Applicant argues that the claim recited method specifies an enzyme to sinigrin ratio that is one half (or less) of the ratio that is naturally present and, surprisingly, at this rate, the hydrolysis rate increases by 7.5-fold.
The examiner respectfully argues that the data in Table 5 suggests that at a constant concentration of myrosinase, as the concentration of sinigrin increases there is an increase in myrosinase activity.  As discussed above, this result would have been expected.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that the Morra et al. disclosure is primarily limited to methodologies yielding plant seed meals, and in particular cold pressed seed meals, comprising a mixture of both myrosinase activity and glucosinolates.  Applicant asserts that Morra et al. do not teach selecting sinigrin extracted from B. juncea combined with myrosinase from S. alba, as claimed.  Applicant argues that there is, therefore, no discussion or suggestion in Morra et al. to select a specific ratio of these two specific compositions, as prescribed by the instant claims, let alone any expectation that the selection of such ratio would lead to a superior fungicidal compositions.
The examiner respectfully argues that Robinson and Lazzeri et al. teach combining sinigrin obtained from Brassica juncea with myrosinase obtained from Sinapis alba, with the expectation that the mixture will be more effective than Brassica juncea alone and thus require lower concentrations to achieve the same efficacy.  Also, a person having ordinary skill in the art would reasonably expect that as the concentration of sinigrin increases, the myrosinase activity will also increase.  Therefore, it would have been obvious for a person having ordinary skill in the art to determine through routine experimentation the most effective ratio and concentration of sinigrin from Brassica juncea and myrosinase from Sinapis alba.
Applicant argues that Robinson merely suggests that a first meal preparation containing both active myrosinase and glucosinolates from Brassica juncea can be combined with a second meal preparation containing both active myrosinase and Sinapis alba to thereby form a pesticide.  Applicant asserts that each of Robinson’s parts would inherently include glucosinolate breakdown products.
The examiner respectfully argues that the instant specification teaches that Sinapis alba does not contain sinigrin (Table 2).  Therefore, the Sinapis alba plant material of Robinson will not contain any sinigrin or sinigrin breakdown product, but it does contain myrosinase.  Also, Lazzeri et al. teach glucosinolates are isolated and purified from Brassicaceae seeds and plants, and the myrosinase enzyme is isolated and purified from Sinapis alba seeds (pg. 6704, col. 1, paragraphs 3-4).  Therefore, it would have been obvious for a person having ordinary skill in the art to isolate and purify the sinigrin as well as the myrosinase enzyme or myrosinase-containing plant material without any breakdown products.
Applicant further argues that Lazzeri et al. do not teach or suggest to prepare and use a two-part pesticide precursor system as claimed, but rather, they take a wholly different approach to control pests that involves planting specifically identified Brassicaceaea crops, not selecting and applying a pesticide formulation.
The examiner respectfully argues that Lazzeri et al. teach combining isolated glucosinolates from Brassica juncea and isolated active myrosinase from Sinapis alba in order to produce nematicidally effective GLDPs.  Lazzeri et al. further teach that GLDPs from GST, GTL, GER, SIN (sinigrin) and GRH showed a nematicidal activity from 10 to 400 times higher than the GLDPs from the other GLs (pg. 6704, col. 1, paragraphs 1-3 and col. 2, paragraph 2; pg. 6705, col. 2, Table 3 and paragraph 4).  Therefore, Lazzeri et al. teach a person having ordinary skill in the art that glucosinolates isolated from Brassica juncea and active myrosinase isolated from Sinapis alba can be combined to Brassica juncea and active myrosinase isolated from Sinapis alba to be more potent than what is naturally present in the Brassica plant material.    
The examiner directs attention to MPEP 2123(I) and (II):
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention.  “The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.”).
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.”  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….”  In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

The teachings of Lazzeri et al. would have been relevant for all that it contains, including that sinigrin isolated from Brassica juncea can be combined with myrosinase from Sinapis alba
Applicant also argues that Stevens does not teach or suggest a product wherein myrosinase and glucosinolate extracts are kept separate, or free of glucosinolate breakdown products, for any reason.  Applicant asserts that Stevens teaches to bring these extracts together to form its product, acknowledging that the glucosinolate degradation products, and not the glucosinolates, have the potential to inhibit seed germination of plant.
The examiner respectfully argues that the instant invention requires combining the first part and the second part in order to obtain a fungicidally active composition.  The instant specification teaches that the glucosinolate alone is not the active agent, and the myrosinase alone is not the active agent, but when combined the resultant breakdown products are the active ingredients.  It is noted that the instant specification is confusing because it refers to sinigrin as both a glucosinolate ([00029], [00035], [00043], [00056], [00057], [00062]) and a glucosinolate breakdown product ([0005]).  It is believed that the recitation of sinigrin as a glucosinolate breakdown product is in error.
Stevens et al. teach providing a processed glucosinolate-containing plant material that is depleted of glucosinolate converting enzyme, separately providing an amount of glucosinolate converting enzyme activity, and mixing the two in the presence of water to produce glucosinolate breakdown products.  Stevens et al. teach converting glucosinolate in processed plant materials (e.g., enzyme-inactivated spent seeds), into alleopathic compounds by treating the processed plant materials with relatively small or minute amounts of exogenously provided enzyme-active plant materials.  Therefore, Stevens et al. clearly teach a two-part system wherein the first part comprises the glucosinolate, and 
Applicant also asserts that neither the glucosinolate concentrate nor the myrosinase preparation of Stevens are free from glucosinolate breakdown products.
The examiner respectfully argues that Stevens et al. teach providing processed glucosinolate-containing plant material being depleted of oil and glucosinolate converting enzyme activity.  Stevens et al. teach that in certain aspects the processed glucosinolate-containing plant material includes solvent extraction and heat treatment which destroys enzyme activity in the plant material.  Stevens et al. teach that the processing steps are employed at least in part to intentionally inactivate myrosinase and otherwise preclude conversion of glucosinolates (i.e., so as not to contaminate the oil with glucosinolate breakdown products).  Stevens et al. teach that HPLC-UV analysis shows 0.34% degradation product 2 (pg. 47, ln. 8-10), which is less than 0.5% as instantly claimed.  
Stevens et al. further teach that the source of the active thioglucosidase enzyme (myrosinase), and the novel nitrile-forming enzyme may be other than meadowfoam, provided that the conversion of the MSM glucolimnanthin to the corresponding glucolimnanthin-isothiocyanate and/or glucolimnanthin-nitrile is afforded.  Robinson and Morra et al. teach that Sinapis alba comprises myrosinase enzyme that reacts with sinigrin to produce as breakdown products isothiocyanates, nitriles and thiocyanates.  Robinson teaches combining Brassica juncea with Sinapis alba.  As noted above, Sinapis alba does not contain sinigrin.  Therefore, it would have been obvious to prepare Sinapis alba plant material comprising myrosinase enzyme without breakdown products.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 







/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616